Citation Nr: 1131454	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  04-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin rash, to include tinea corporis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to February 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

As noted in the Board's April 2010 remand, the issue of entitlement to service connection for a heart disability has been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must remand this claim again.  In April 2007, the Board remanded the claim for VA to obtain medical records and provide the Veteran with a VA examination.  A VA examination was scheduled in September 2009, and the Veteran failed to report for the examination.

In April 2010, the case was again remanded because VA had used an incorrect address in informing the Veteran that a VA examination had been scheduled.  Thus, the Board found the Veteran had been denied due process.

The Veteran had been living in Mississippi and moved to Panama City, Florida.  In May 2008, he informed VA that he had moved permanently to Panama City, Florida, and provided VA with the new address.  See May 2008 letter.

Regrettably, not only was the agency of original jurisdiction using the wrong address, but the Board used the wrong address when it issued the April 2010 remand.  In other words, when the April 2010 Board remand was issued (addressing the fact that the wrong address had been used to inform the Veteran of the scheduled VA examination), it went to the wrong address in Columbus, Mississippi.  Subsequently, all correspondence from VA was also issued to the wrong address, to include: (1) the April 2010 letter from the AMC informing the Veteran that it would be developing his claim; (2) the May 2010 letter informing the Veteran of the scheduled May 2010 VA examination at the Tuscaloosa, Alabama, VA Medical Center (which was returned as undeliverable); (3) the June 2010 letter informing the Veteran of the scheduled June 2010 VA examination at the Tuscaloosa, Alabama, VA Medical Center (the letter is dated two days after the scheduled VA examination); (4) the May 2011 supplemental statement of the case; and (5) the July 2011 letter from the Board informing the Veteran that his appeal had been returned to the Board for consideration.  

The Board notes that two, different Columbus, Mississippi, addresses have been used since the April 2010 Board remand.  For example, in the April 2010 notice letter from the Board, it used an address on "E_" Drive.  In the April 2010 letter from the AMC, it used an address on "O_" Drive.  In the May 2010 letter, the VA Medical Center used an address on "E_" Drive.  In the June 2010 letter, the VA Medical Center used an address on "O_" Drive.  In the May 2011 supplemental statement of the case, the AMC used an address on "E_" Drive.  In the July 2011 letter from the Board, it used an address on "E_" Drive.  Clearly, there is an issue with the Veteran's correct address.

While only one of these documents was returned as undeliverable, the Board cannot ignore the fact that in May 2008, the Veteran informed VA that the address in Panama City, Florida, was his "permanent address."  See May 2008 letter.  The Veteran used the Panama City, Florida, address in 2009 correspondence to VA.  The Veteran has not submitted any additional correspondence to VA since 2009 either indicating he moved or showing a different address.  Additionally, there is no VA Form 119, Report of Contact, in the claims file indicating that the Veteran had contacted VA to inform it of a change of address.  Thus, the Board presumes that the Panama City, Florida, address is the current address, and the claim must be remanded for the Veteran to receive proper notice of the VA examination at that address.  

The Board will repeat the facts that were laid out in the April 2007 remand.  

The Veteran claims entitlement to service connection for a skin rash.  Service treatment records dated in February 1985 reveal complaints of an itching rash around the sock line.  The assessment was an erythematous maculopapular rash on the ankles.  The examiner stated it was a possible allergic reaction to his socks.

A July 1985 note shows a complaint of itching and constant scratching of the legs.  The diagnosis was lichen simplex chronicus.  A similar finding was made in March 1989.

In February 1997, a history of a pruritic rash of both legs was noted, which was not responsive to topical steroids.

While the Veteran's May 2003 VA examination failed to reveal any evidence of a rash, his inservice symptoms, when coupled with April 2002, October 2003 and December 2003 Charleston Air Force Base Medical Center examination findings of tinea corporis, strongly suggest that the Veteran's May 2003 VA examination was simply conducted during a period of quiescent disease.  As such, the Board finds that the provisions of 38 U.S.C.A. § 5103 justify a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran if he has received any treatment for his skin disability since 2003.  The RO/AMC should assist the Veteran with obtaining any relevant records the Veteran identifies.  The Veteran may also submit any private medical records himself.

2.  The RO/AMC must schedule the Veteran for a skin examination, to be conducted by a physician, to determine the nature and etiology of any skin rash, to include tinea corporis.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner is informed that the Veteran has described the skin rash as one that comes and goes.  The physician is to address the following questions:
   
   (i) Does the Veteran have a current skin disability?  If so, what is the diagnosis?
   
   (ii)  If the answer to (i) is yes, the physician is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current skin disability is related to service.  A complete rationale for any opinion offered must be provided, which is based upon medical principles and evidence in the claims file.
   
In preparing the medical opinion, the examining physician must note the following 

* "It is due to" means 100 percent assurance of relationship. 
* "It is at least as likely as not" means 50 percent or more. 
* "It is not at least as likely as not" means less than a 50 percent chance. 
* "It is not due to" means 100 percent assurance of non relationship.

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of the current skin disability is unknowable. 

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  After the development requested is completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, the RO/AMC should readjudicate the claim of entitlement to service connection for a skin rash, to include tinea corporis.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

